                 Case 2:19-mj-00770-NJK Document 21 Filed 01/04/21 Page 1 of 1




 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                         DISTRICT OF NEVADA
 7
 8    UNITED STATES OF AMERICA,
                                                                Case No.: 2:19-mj-00770-NJK
 9              Plaintiff(s),
                                                                           ORDER
10    v.
11    DAISY JEANETTE DELGADO,
12              Defendant(s).
13          The parties have been attempting to file an amended complaint without success. Docket
14 Nos. 17-20.1 The Court most recently denied the motion for that relief as unnecessary and
15 reiterated that an amended complaint be filed. Docket No. 20.2 The Government thereafter
16 attempted to simply deliver a copy of the amended complaint to chambers.
17          Given the multiple attempts at filing the amended complaint and the attempts to obtain off-
18 the-record guidance from chambers, the Court hereby ORDERS the Government to file on the
19 docket the proposed amended complaint signed by the ranger. The Court will review and address
20 the proposed amended complaint once filed.
21          IT IS SO ORDERED.
22          Dated: January 4, 2021
23                                                                 ______________________________
                                                                   Nancy J. Koppe
24                                                                 United States Magistrate Judge
25
26          1
              This is generally done orally at the status hearing, but the parties have sought that relief
     in writing in this case.
27
          2
            That motion attached an amended complaint that was not signed by the ranger. Docket
28 No. 19-1.

                                                      1
